—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 20, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The evidence was legally sufficient to establish defendant’s guilt of the crime charged and was not against the weight of the evidence. Three individuals téstified to witnessing the actual shooting, two others witnessed the altercation leading up to the incident and defendant confessed to two others after the murder. Although defendant challenges the credibility of these witnesses, issues of credibility were properly presented to the finders of fact, who saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). And we see no reason to disturb their determination to accept the testimony of the prosecution witnesses.
*178By failing to object, or to request any further relief after an objection was sustained, defendant has failed to preserve his contentions with respect to the prosecutor’s summation and we decline to review them in the interest of justice. Were we to review such claims, we would find that although the prosecutor should not have made some of the comments about defendant’s tattoo or commented on testimony previously stricken from the record, there was no pattern of inflammatory, prejudicial remarks warranting reversal (see, People v D’Alessando, 184 AD2d 114, lv denied 81 NY2d 884). Concur — Nardelli, J. P., Mazzarelli, Rubin and Andrias, JJ.